UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     12/03/2019
-----------------------------------------------------------------X
VEERAPPAN SUBRAMANIAN,
                                                 Plaintiff,                     ORDER

                             -against-                                  17-CV-5040 (RA) (KHP)

LUPIN INC.,

                                                 Defendant.
-----------------------------------------------------------------X
KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         On December 2, 2019, the parties appeared for a status conference. As discussed

during the conference, the following order is entered:

         Euticals Discovery. The fact discovery deadline in the Euticals portion of the case is

extended to May 7, 2020. The expert discovery deadline in the Euticals portion of the case is

extended to July 10, 2020. The parties may change any interim deadlines without application

to the Court. The parties will file a letter by no later than March 24, 2020 to advise the Court as

to whether either party intends to file a dispositive motion in the Euticals portion of the case

prior to the beginning of expert discovery.

         Summary Judgement Schedule. The deadline for Sellers’ moving brief for summary

judgment as to the direct claims portion of the litigation is extended to January 8, 2020. The

deadline for the opposition, if any, is extended to February 6, 2020. The deadline for the reply,

if any, is extended to February 24, 2020.

         Motion to Compel. For the reasons stated on the record, the Court will defer ruling on

Sellers’ motion to compel. (ECF #271.) The parties are directed to meet and confer regarding
possible limited production of the Salix documents. The parties are directed to file a letter by

January 8, 2020 to update the Court as to whether the discovery dispute has been resolved.



SO ORDERED.

Dated: December 3, 2019
       New York, New York

                                                     ______________________________
                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge
